The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission of the Information Disclosure Statement (IDS) filed on August 5, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2021 was filed after the mailing date of the Notice of Allowance on May 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Priority
This application, 16/296,490, filed 03/08/2019 is a continuation of 15/613,848, filed 06/05/2017, now abandoned. 15/613,848 is a continuation of 14/390,040, filed 10/02/2014, now abandoned.  14/390,040 is a 371 (national stage entry) of PCT/EP2013/056987 claims priority from provisional application 61/782,434, filed 03/14/2013 and claims foreign priority to 12163198.0, filed 04/04/2012.

Reasons for Allowance
It is noted that the previously allowed subject matter remains neither anticipated nor obvious over the prior art following consideration of the references cited in the Information Disclosure Statement (IDS) filed August 5, 2021.  The reasons for Allowance previously cited in the Notice of Allowance mailed May 18, 2021 is as follows:  
The claimed subject matter drawn to a soft chewable veterinary pharmaceutical product comprising as ingredients, sodium pamoate, one or more active pharmaceutical ingredient, a liquid component, and a forming agent, wherein the amount of sodium pamoate is between 1.5 and 30% w/w; a process of making said product, and a method of controlling a parasitic insect, acarid or nematode infestation of an animal comprising administering to the animal a soft chewable veterinary pharmaceutical composition comprising the active pharmaceutical ingredient 4-[5-(3,5-Dichlorophenyl)-5-trifluoromethyl-4,5-dihydroisoxazol-3-yl]-2-methyl-N-[(2,2,2-trifluoro-ethylcarbamoyl)-methyl]-benzamide; sodium pamoate, a liquid component, and a forming agent wherein the amount of sodium pamoate is between 1.5 and 30% w/w, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:

Kanikanti teaches soft chewables especially suitable for delivering active ingredients to animals comprising (a) at least one active ingredient, (b) a flavoring agent, (c) a disintegrant, (d) a humectant, (e) a binder, (f) an antioxidant, (g) a preservative; and (h) water.  Kanikanti teaches preparation of a soft chewable treat wherein the active ingredients (1) praziquantel, (2) pyrantel embonate (pamoate), and (3) febantel were mixed homogeneously with pork liver powder (a flavoring component), a distintegrant, any preservatives, and any antioxidants in a mixer at room temperature without applying any heat, 2) a granulation fluid consisting of glycerin (a liquid component; purified water (an excipient or a filler), Povidone 25 (polyvinylpyrrolidone; a forming agent), sodium saccharin and sodium lauryl sulfate was added slowly to the mixer and mixed until a wet homogeneous dough was formed.  
It is noted that although sodium and pamoate salts are present in the dough formed by the method of Kanikanti, as discussed in the Rule 1.132 Declaration of Izabela Galeska (submitted on August 14, 2020) because pyrantel pamoate is not soluble in water or glycerin, any amount of sodium pamoate would not necessarily be present in the chewable treats formed by the process of Kanikanti, much less the % by weight of sodium pamoate required by Claims 1 and 24.  
Further, Applicant points out that, as described in Example 2 of the specification, the processing of the claimed products is unexpectedly improved in the presence of at least 1.5% by weight sodium pamoate.  Thus the amount of sodium pamoate is critical to the improved processing of the claimed products would not be observed even if it 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 6 – 15 and 18 – 31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DENNIS HEYER/Primary Examiner, Art Unit 1628